IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-74,228


EX PARTE LAROYCE LATHAIR SMITH, Applicant




ON REMAND FROM 
THE SUPREME COURT OF THE UNITED STATES 

ON AN APPLICATION FOR A WRIT OF HABEAS CORPUS

FROM DALLAS COUNTY



Per curiam.


OPINION


 Pursuant to the decision rendered by the United States Supreme Court in this case,
Smith v. Texas, No. 05-11304 (April 25, 2007), we remand the cause to the trial court for
a new sentencing trial.
 
Delivered: June 27, 2007
Do Not Publish